Per Curiam. One who acquires possession of lands ftom another, whether as agent or tenant, cannot withhold the possession, and, in an action of ejectment against him, put the plaintiff to proof of his title. The agreed statement of .facts shows that the appellee entered upon the lands as agent of the appellant; he is not entitled to hold against him, even though he may have no title. Reverse and remand the cause, with instructions to render judgment for plaintiff for possession of the lands and ,$148.53 damages for detention thereof.